Citation Nr: 1820851	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-05 006	)	DATE
	)
	)
Welcome1,
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability manifested by inflammation of the colon, including diverticulitis, diverticulosis, and ulcerative colitis, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder with mixed anxiety and depressed mood, to include as due to exposure to contaminated water at Camp Lejeune and/or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from and December 2011 and February 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran participated in an informal conference with a Decision Review Officer (DRO) in December 2013.  In a May 2014 VA Form 9, the Veteran requested a hearing before the Board in Washington, D.C.  However, in September 2014 the Veteran, through his representative, withdrew the hearing request.  38 C.F.R. 
§ 20.704(e) (2017).

The Board remanded the appeal for further development in July 2015. 


FINDINGS OF FACT

1.  The Veteran had active service at Camp Lejeune, North Carolina beginning in 1979.

2.  The Veteran does not have a current disability manifested by inflammation of the colon.

3.  The Veteran's acquired psychiatric disorder did not have its onset in service and is not otherwise related to service, including exposure to contaminated water at Camp Lejeune, or any service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability manifested by inflammation of the colon, to include exposure to contaminated water at Camp Lejeune, are not met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(2017).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include exposure to contaminated water at Camp Lejeune and/or as secondary to a service-connected disability, are not met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that his exposure to contaminated water at Camp Lejeune, North Carolina has had continuous effects on his physical and mental health including inflammation of his colon, pain, stress, anxiety, and depression.  See January 2011 Informal Claim, January 2014 VA Form 9, and February 2014 Notice of Disagreement. 

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In order to be considered for service connection, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011). 

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1953 and 1987.  Id. at p. 6.

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, including: cancer of the esophagus, lung, breast, bladder, and kidney; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility; miscarriage with exposure during pregnancy; scleroderma; and neurobehavioral effects. NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence."  More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so."  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans."

III.  Analysis

i. Disability Manifested by Inflammation of the Colon

Initially, a July 2015 Board decision denied service connection for a "colon condition claimed as blood in stool, colon polyps, hemorrhoids and gastrointestinal bleeding."  As that decision is final, the Board will not revisit service connection for that disability at this time, and the instant appeal is limited to a disability manifested by inflammation of the colon.

Regarding the first element of service connection, there is conflicting evidence.  A July 2010 VA treatment record noted diverticulosis of the sigmoid, following a surveillance colonoscopy.  Subsequently, a November 2011 VA examiner and a December 2014 private physician, Dr. R. E. L., diagnosed diverticulosis and ulcerative colitis based solely on the 2010 notation.  Contrarily, the January 2018 VA examiner found that diagnoses of diverticulitis, diverticulosis, and ulcerative colitis were never warranted for the Veteran, and provided an adequate explanation to support his conclusion.  Specifically, he stated that during the Veteran's July 2010 surveillance colonoscopy two polyps, one in the transverse colon and one in the rectum, were removed and the remainder of the examination was normal (as noted above, service connection for the Veteran's polyps has already been finally denied by the Board).  Moreover, he indicated that during a subsequent sigmoidoscopy procedure in September 2010, the examination revealed active crypt destructive colitis only in the rectum.  Further, he noted that during the Veteran's follow up appointment in November 2010 after both procedures, the gastroenterologist who performed both prior procedures noted ulcerative proctitis on his September 2010 examination, but stated that it was "most likely prep artifact given he is asymptomatic currently."  To this end, the VA examiner reasoned that the lack of evidence of colitis, either active or scar tissue, is further evidence that what was seen on September 2010 examination was likely secondary to the second bowel prep in ten weeks and not a result of ulcerative proctitis or ulcerative colitis.  Additionally, he stated that the Veteran's next colonoscopy examination in June 2014 revealed no abnormalities-including no further polyps, colitis, or diverticula.  Lastly, he emphasized that on none of the colonoscopies referenced was there any mention of diverticula; thus he concluded there can be no diagnosis of diverticulosis or diverticulitis.  See January 2018 VA examination report at 1-2.  No other diagnoses of diverticulitis, diverticulosis, or ulcerative colitis were rendered during the appeal period.

Here, the Board affords more probative value to the January 2018 VA examiner's opinion as to the lack of any current disability manifested by inflammation of the colon, to include diverticulitis, diverticulosis, or ulcerative colitis, as it was thorough and provided supporting data and reasoning.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Contrarily, the November 2011 VA opinion and December 2014 private opinion, are of less probative value.  Specifically, the November 2011 VA examiner based her diagnoses of diverticulosis and ulcerative colitis off of VA treatment records dated in 2010 and 2003, prior to the filing of the instant claim in 2011.  Additionally, Dr. R. E. L. based his diagnosis of ulcerative colitis off of the 2010 VA treatment records and the November 2011 VA examiner's diagnosis using the same records.  Moreover, Dr. R. E. L. did not review the entire claims file.  Neither examiner discusses the subsequent relevant September 2010 and June 2014 records outlined by the 2018 VA examiner.  Thus, for reasons outlined above, the Board finds that the Veteran did not have a diagnosis of a disability manifested by inflammation of the colon, to include diverticulitis, diverticulosis, or ulcerative colitis, at the time he just prior to the time he filed his claim or any point thereafter.  See McClain, at 321.  Accordingly, the Board finds that there is no competent evidence of a current disability manifested by inflammation of the colon, and the claim fail on this basis alone.  See Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

To the extent the Veteran asserts that he has a current disability manifested by inflammation of the colon, his opinion is not competent.  Specifically, while he is competent to attest to symptoms such as pain, he does not have the requisite expertise to diagnose an underlying digestive system disability.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal and service connection for inflammation of the colon is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102.  

	ii.  Acquired Psychiatric Disorder

As to the first element of direct and secondary service connection, the Veteran has current diagnoses for adjustment disorder with mixed anxiety and depressed mood, panic disorder, and unspecified depressive disorder.  See January 2016 and December 2017 VA treatment records and August 2011 VA examination report.  Thus, element one for both direct and secondary service connection is met.

Regarding element two of direct service connection, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) indicate that he was stationed at Camp Lejeune, North Carolina beginning in 1979.  Thus, exposure to contaminated water at Camp Lejeune is conceded and element two of direct service connection is also met.

As to element two of secondary service connection, a service-connected disability, the above decision denied service connection for a disability manifested by inflammation of the colon, and the Veteran is not service-connected for any other disabilities.  Thus, secondary service connection is not warranted and the Board will focus the remainder of its analysis on direct service connection.

Regarding element three of direct service connection, nexus, the most probative medical opinion is against the claim.  Specifically, the June 2013 VA physician stated that neuropsychiatric conditions, including mood disorders, adjustment disorders, anxiety disorders, panic attacks, and depression, have no known causal links to exposure to contaminated water in Camp Lejeune.  In support of his conclusion, he stated that neurobehavioral effects and neuropsychiatric conditions are often co-mingled by Veterans in their complaints and that neurobehavioral effects (as opposed to neuropsychiatric conditions) related to Camp Lejeune contaminated water are due to acute toxic exposures.  Lastly, he emphasized that there is no plausible scientific evidence to support a causal link between neuropsychiatric conditions and contaminated water at Camp Lejeune and that common unsubstantiated neuropsychiatric disorders claims include the conditions cited above.  See June 2013 VA Memorandum.

The other medical opinions of record include the opinion of an August 2011 VA examiner, who opined it was "as likely not" that the Veteran's depression was due to his exposure to contaminated water at Camp Lejeune.  While this statement is favorable, the examiner's reasoning is not.  Specifically, the examiner stated his depression is secondary to his worsening physical issues that the Veteran "believes are caused by the contaminated water."  He reasoned that "as his physical symptoms have become more prominent his depression and anxiety have as well" and concluded that "if his physical disabilities were caused by the water contamination, his depression is also connected to this exposure."  (Emphasis added).  Lastly, he stated that there is an indirect connection between his depression and contaminated water exposure and that "the patient became ill, perhaps because of the water, and his depression and anxiety resulted."  (Emphasis added).  The Board finds that the VA examiner's opinion is not probative, as it is contingent upon physical disabilities being service- connected as a result of exposure to contaminated water (which, as noted above, is not the case), and couched in speculation.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that the use of the phrase "may well be" with respect to causation was speculative); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim).

Similarly, Dr. R. E. L.'s private opinion is non-probative, as he did not review the Veteran's claims file and cited the August 2011 VA examiner's non-probative reasoning verbatim to support his opinion.  Additionally, Dr. R. E. L. statement that "therefore, it is not out of the realm of possibility that this claimant, already known and confirmed to have been exposed to his contaminated water, developed early ulcerative colitis from this exposure, further more linking toxic water exposure to the claimant's depression" is speculative in nature.  Notably, Dr. R.E.L. requested that the Veteran's attorney contact him "when the C file is available to review."

Thus, the only probative opinion is from the June 2013 VA physician, as it is couched in non-speculative terms and contains a detailed rationale.  Critically, there is no other competent opinion to the contrary.  To the extent the Veteran attributes his psychiatric disability to exposure to contaminated water at Camp Lejeune, his opinion is not competent.  Specifically, a determination as to the etiology of a psychiatric disorder requires medical expertise, and the record does not reflect that the Veteran has the requisite training and experience to render such an opinion.  Therefore, for reasons outlined above, the third element of direct service connection is not established.  As the Veteran does not assert and the record does not otherwise suggest that his psychiatric disorder had its onset in service or is otherwise related to service, other than his exposure to contaminated water at Camp Lejeune, no other theory of entitlement will be discussed.  As such, the preponderance of the evidence is against the claim; thus, the benefit of the doubt doctrine does not apply and service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Finally, to the extent that the Veteran's representative generally asserts that he preserves for appeal "all legal errors, errors in fact-finding, failure to follow Manual M21-1 . . . failure to discharge the duty to assist, and other due process errors," such vague assertions do not amount to a specific procedural argument in this case and thus need not be addressed.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board or the Veterans Court to search the record and address procedural arguments when the claimant fails to raise them before the Board).


ORDER

Entitlement to service connection for a disability manifested by inflammation of the colon, including diverticulitis, diverticulosis, and ulcerative colitis, to include as due to exposure to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder with mixed anxiety and depressed mood, to include exposure to contaminated water at Camp Lejeune and/or as secondary to a service-connected disability, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


